Citation Nr: 1523801	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-18 660A:	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spine osteoarthritis.

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from February 2008 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for the disabilities at issue and assigned a noncompensable rating for PTSD with anxiety disorder, a 10 percent rating for right lower extremity sciatica, and a noncompensable rating for the lumbar spine disorder, all effective from the date following the Veteran's service discharge.  A June 2013 rating decision increased the rating for lumbar osteoarthritis to 10 percent from the June 2012 date following the Veteran's service discharge, and an April 2014 rating decision increased the rating for PTSD with anxiety disorder to 30 percent also from the date following service discharge.  

The Salt Lake City, Utah RO certified the appeal to the Board in May 2014 and then transferred jurisdiction to the Waco, Texas RO in June 2014.

The Veteran cancelled a Board hearing request in May 2015.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with anxiety disorder does not produce occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran does not have forward flexion of his thoracolumbar spine limited to 60 degrees or less, or a combined range of motion of his thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contours such as scoliosis, reversed lordosis, or abnormal kyphosis; nor does he have incapacitating episodes of intervertebral disc syndrome (requiring physician prescribed bedrest and treatment) having a total duration of at least 2 weeks during the past 12 months.  

3.  The Veteran does not have mild incomplete paralysis of his right lower extremity external popliteal nerve.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD with anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413-9411 (2014).

2.  The criteria for a disability rating in excess of 10 percent for lumbar spine osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5003-5243 (2014).

3.  The criteria for a disability rating in excess of 10 percent for right lower extremity sciatica are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March 2012 and service connection was granted for the disabilities at issue in September 2012, obviating the need for any further notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2012, 2013, and 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Psychiatric

The Veteran appeals the denial of a rating greater than 30 percent for his service-connected PTSD with anxiety disorder, which is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

On VA psychiatric examination in June 2012, the Veteran was about to start college.  He described his family relationships and his marital relationship as good.  He was on no psychiatric medication and had not been suicidal, homicidal, violent, or had a legal or behavioral history.  Symptoms reported were anxiety, suspiciousness, and no others.  The diagnosis was chronic mild PTSD.  The GAF was 80, mild.  The examiner indicated that a mental condition had been diagnosed, but that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner indicated that the Veteran does not have occupational and social impairment with reduced reliability and productivity.  

On VA evaluation in October 2013, the Veteran had no symptoms of depression or mania.

On VA psychiatric examination in January 2014, the Veteran indicated that he was working as a youth minister at a church and felt much less suspicious and at ease with adolescents, but remained isolated when it came to the congregation at large.  He was also attending a university studying youth and family ministry, and his GPA was higher than 3.5.  Motivation was unaffected with school work, but the Veteran felt unmotivated in all other aspects of his life.  He reported that his anger dyscontrol was becoming more evident as time went on, and that he had increased hypervigilance and paranoia and increased feelings of being unsafe, and that something bad was going to happen.  He reported feelings of vulnerability if not carrying his concealed handgun, and frequent awakening at night and delayed onset of sleep.  He reported consuming 8-10 beers or 1 pint of whiskey or 1 bottle of wine per day.  

On mental status examination, the Veteran was cooperative with semi spontaneous, low, and slow speech and decreased psychomotor activity.  He was well dressed and groomed.  The examiner indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.   

There was VA outpatient treatment in 2014.  In February 2014, the Veteran stated that he really felt good.  He was oriented times 3 and alert and attentive.  He was appropriately groomed and dressed and was cooperative and reasonable.  His speech was normal, language was intact, and mood was euthymic with a congruent affect.  No perceptual disturbances were observed or reported, and thought processes were normal.  The Veteran had good insight and judgment.  Also in February 2014, he reported a numb mood, but that he enjoyed outdoor activities and working out, but had low energy.  He stated that he avoided being around large crowds because he would get overwhelmed and his heart would start racing.  He also reported hypervigilance and nightmares, but only a few in the past 6 months.  He was irritable and would snap at small things.  He was easily startled and noticed decreased concentration.  He denied hypomanic or manic symptoms, suicidal or homicidal ideation, and hallucinations.  On mental status examination, he had adequate grooming and hygiene, and was pleasant and cooperative, with normal speech and thought content and processes.  His affect was constricted and his mood was numb and he denied hallucinations.  His judgment was good and impulse control was fair.  He reported quite a bit of trouble falling or staying asleep, with irritability, and with concentration, and that he was super alert and extremely jumpy.  In another February 2014 note, it was reported that he was going to graduate college in December 2014 and had a GPA higher than 3.5, with no disciplinary problems in school.    

Based on the evidence, the Board concludes that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD with anxiety disorder, as it does not produce occupational and social impairment with reduced reliability and productivity.  Instead, it is more in keeping with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During the rating period, the Veteran has had good family and marital relationships, and has gone to college with a better than 3.5 GPA.  His GAF was 80 on VA examination in 2012, signifying no more than slight impairment in social, occupational, or school functioning, and he was felt to have mild PTSD and was indicated not to have occupational and social impairment with reduced reliability and productivity.  The January 2014 VA psychiatric examination report noted that he was at ease with adolescents, and that his motivation was unaffected with school work.  It also showed that he was cooperative, well dressed, and well groomed, and the examiner indicated that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, best summarized the Veteran's level of occupational and social impairment.  More recently, he was about to finish college and really felt good in February 2014 and was appropriately groomed and dressed and cooperative, with a euthymic mood.  He also reported only a few nightmares in the past 6 months, and he had adequate grooming and hygiene and was pleasant, with normal speech and thought content and processes.  He had had no disciplinary problems at school and was going to graduate in December 2014.  

While the Veteran reported in June 2013 that he had serious problems with and symptoms from PTSD and that it had affected him and that he cannot function properly in public, he indicated in January 2014 that he was at ease with adolescents, and when he was repeatedly observed by trained health care providers, his appearance and manner were normal or fairly normal and he was pleasant and cooperative.  He has also been working as a youth minister while maintaining a 3.5+ GPA in college, and he has good family and marital relationships.  This all indicates that a rating higher than 30 percent is not warranted.  

Lumbar spine

The Veteran appeals for a rating greater than 10 percent for his lumbar spine osteoarthritis, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  

A 10 percent rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based Upon Incapacitating Episodes when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 month, and a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Note (1) to the formula indicates that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran does not meet the criteria for a 20 percent rating for his lumbar spine disability under either formula, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  On VA examination in April 2012, there was no objective evidence of painful motion with forward flexion of his thoracolumbar spine to 90 degrees or greater, extension to 30 degrees or more, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees or more.  The Veteran was able to perform repetitive use testing to 90 or more degrees of forward flexion, 30 degrees or more of extension, 30 or more degrees of right and left lateral flexion, and 30 or more degrees of right and left lateral rotation, with no additional limitation of motion.  He did not have guarding or muscle spasm of his thoracolumbar spine, or muscle atrophy.  The examiner indicated that the Veteran did not have intervertebral disc syndrome and did not report any episodes of incapacitating episodes in the past 12 months.  The examiner indicated that the disorder limited prolonged walking, standing, and bending depending on the severity of the low back and right leg pain.   

On VA examination in May 2013, forward flexion of the Veteran's thoracolumbar spine was to 90 degrees or greater, with painful motion at that point.  Extension was to 30 degrees or more, right and left lateral flexion was to 15 degrees, with painful motion at those points, and right and left lateral rotation were to 30 degrees or more, with painful motion beginning at that point.  The Veteran was able to perform repetitive use testing to 90 or more degrees of forward flexion, 5 degrees of right and left lateral flexion, and 30 or more degrees of right and left lateral rotation.  He did not have guarding or muscle spasm of his thoracolumbar spine, or muscle atrophy.   The examiner indicated that he had at least 1 but less than 2 weeks of incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

While the Veteran asserted in June 2013 that his symptoms warrant a higher rating, and that he has had incapacitating episodes that have a total duration of 6 weeks in the past 12 months, the medical records do not support this.  He has not had doctor prescribed bedrest and treatment for that period of time.  

Right lower extremity sciatica

The Veteran appeals the RO's assignment of a 10 percent rating for his right lower extremity sciatica, which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, an evaluation of 10 percent is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the external popliteal nerve.  A 60 percent evaluation requires severe incomplete paralysis, with marked muscle atrophy.  An 80 percent rating requires complete paralysis:  the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

On VA examination in April 2012, the Veteran had mild incomplete paralysis of his right sciatic nerve, with no muscle atrophy.  He had no right lower extremity constant pain, and mild intermittent right lower extremity pain, paresthesias and/or dysesthesias, and numbness, and no other signs of right lower extremity radiculopathy.  The sciatic nerve root was the one involved.  Muscle strength was 5/5 for knee extension, ankle plantar flexion and dorsiflexion.  Reflexes were all normal in the lower extremities and the Veteran had no gait abnormality.  The examiner indicated that the Veteran had mild incomplete paralysis of the right sciatic nerve.   

On VA examination in May 2013, the Veteran's right lower extremity reflexes were 2+ at the knee and ankle, and sensory examination was normal in the thigh, lower leg, and foot/toes, and only decreased in the upper anterior thigh.  The Veteran had radicular pain or other signs or symptoms due to radiculopathy, but no constant pain, intermittent pain, or paresthesias and/or dysesthesias.  He had moderate numbness in his right lower extremity, and no other signs of radiculopathy.  Muscle strength testing was 5/5 in the right lower extremity for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension, with no muscle atrophy.  Sensory was decreased at the upper right anterior thigh and normal at the thigh/knee, lower leg/ankle, and foot/toes.  The Veteran had no constant pain, intermittent pain, or paresthesias and/or dysesthesias, and mild right lower extremity numbness.  The radiculopathy was graded as mild.   

Based on the evidence, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's right lower extremity sciatica, as he does not have or nearly approximate moderate or worse incomplete paralysis of his right sciatic nerve.  Instead, the disability more nearly approximates mild incomplete paralysis of the sciatic nerve.  This is essentially how it was graded on 2 VA examinations, and the findings were wholly sensory on both occasions, with no constant pain, paresthesias, or dysesthesias, and the sensory impairment consisted of no more than numbness in the upper right thigh, with no muscle weakness or atrophy or gait impairment as a result.  Reflexes were all normal as well.  

While the Veteran reported a lack of mobility that prevents the simplest of chores in June 2013, his gait was found to be normal on VA examination in 2012, and there was no loss of muscle strength then or on VA examination in 2013.

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities at issue.  Social and occupational impairment are contemplated by the psychiatric rating criteria, range of motion and other functional impairments are contemplated by the thoracolumbar spine rating criteria, and varying degrees of impairment caused by nerve paralysis are contemplated by sciatic nerve rating criteria; hence, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the disabilities at issue, and to the contrary, the Veteran indicated on VA examination in May 2013 that he was able to do his current job as it is an easy job.  A claim for TDIU has not been reasonably raised.  
  
The preponderance of the evidence is against higher ratings for any part of the time period involved and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating greater than 30 percent for PTSD is not warranted.  

A disability rating greater than 10 percent for lumbar spine osteoarthritis is denied.

A disability rating greater than 10 percent for right lower extremity sciatica is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


